Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered February 26, 1990, which denied plaintiffs’ motion for summary judgment, unanimously affirmed, with costs and disbursements.
Plaintiffs, tenants of store premises located at 1030 Amsterdam Avenue in Manhattan, commenced this declaratory judgment action seeking a declaration that the sublease of the demised premises was in accordance with the terms of the overlease and that the assignment of the sublease had been *783cured by an agreement between the parties thereto voiding the assignment.
Upon a prior appeal in this matter (Garland v Titan W. Assocs., 147 AD2d 304), which was concerned with plaintiffs’ application for Yellowstone injunctive relief, this court identified certain issues which required trial. Plaintiffs, on their motion for summary judgment, have not come forward with any evidence which disposes of those issues. Therefore, summary judgment was properly denied by the IAS court.
Concur —Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.